DAVIDSON, Judge.
Appellant here, relator in the court below, sought bail, by writ of habeas corpus, upon an accusation pending against him in the Criminal District Court, No. 2, of Dallas County,' Texas. '
Upon a hearing before the judge of that court, bail was granted in the sum of, $10,000.
From that order, notice of appeal' was ' given to this court.
The record is before .us without a statement of facts or bills of exception.
The record does not reflect that error was committed by the order entered.
The judgment is affirmed.